Citation Nr: 1418294	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  06-28 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than June 15, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and J.B.


ATTORNEY FOR THE BOARD

S. Becker, Counsel
INTRODUCTION

The Veteran had active military service from February 1983 to February 1991.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, granted service connection and a 30 percent rating for PTSD effective as of June 15, 2005.  The Veteran appealed.  

In November 2006, the Veteran and his wife J.B. testified at a decision review officer (DRO) hearing.  Because he was related to an employee or former employee at the Waco RO, jurisdiction was transferred to the RO in Houston, Texas, in June 2009.  The Veteran and his wife testified at a hearing held before the undersigned Veterans Law Judge (VLJ) at the Waco RO in May 2011.  He submitted additional evidence, and some was procured at that time.

This evidence was considered by the Board in the first instance in an August 2011 decision because the Veteran also submitted a waiver of his right to have the RO do so.  38 C.F.R. § 20.1304(c).  This decision denied an effective date earlier than June 15, 2005.  Pursuant to a recent settlement agreement, the Board's August 2011 determination was identified as potentially having been affected by an invalidated rule relating to the duties of the VLJ at the hearing.  National Org. of Veterans' Advocates, Inc. v Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).  

A letter sent to the Veteran in September 2013 remedied any such potential error by affording him the opportunity to receive a new hearing and/or a new Board decision.  The Veteran responded later in September 2013 by requesting a new Board decision but not a new hearing.  As such, the Board issued a decision vacating its August 2011 decision in March 2014.  This current decision satisfies the aforementioned request for a new Board decision to take the place of this now vacated Board decision.  

Most of this decision is essentially the same, with only minor non-substantive differences, as in the August 2011 decision.  However, some substantive additions have been made based on review of the Veteran's paper and electronic claims files.  They include a discussion of the hearing in section I pertaining to VA's duty to notify and to assist the Veteran in the development of his claim.  They also include, as further clarification is deemed useful, citation to more statutes and regulations with corresponding discussion and discussion of more pertinent evidence in section II, regarding the analysis of the merits of the Veteran's earlier effective date claim.


FINDINGS OF FACT

1.  The Veteran was discharged from active service on February 7, 1991.

2.  Correspondence received on August 27, 2004, and on September 30, 2004, which could reasonably be construed as an informal claim for service connection for a psychiatric disorder, was abandoned by the Veteran.

3.  Another informal claim of service connection for PTSD was filed on June 15, 2005, more than one year after the Veteran was separated from service.

4.  In May 2006, the RO granted service connection for PTSD effective as of June 15, 2005.

5.  There is no documentation of record prior to June 15, 2005, except for the abandoned August 27, 2004, and September 30, 2004, correspondence, that can reasonably be construed as a formal or informal claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to June 15, 2005, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5104, 5107, 5110, 5126, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.103, 3.151, 3.155, 3.156, 3.158, 3.159, 3.326, 3.400 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These duties must be addressed before the merits because, if they are not met, a decision cannot be rendered.  A remand instead would be warranted for additional development.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  They in particular must be informed of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This should be done before the initial decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the rating assigned to that grant.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) ("[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 and 7105 and 38 C.F.R. § 3.103 apply.  Id.

Here, the Veteran's claim for an earlier effective date for the grant of service connection for PTSD falls within this fact pattern.  Prior to the RO's May 2006 grant of service connection for this disability, the Veteran was notified (by a June 2005 letter) of the evidence needed to establish that underlying issue.  After receiving notice of the award of service connection for this disability here at issue, he perfected a timely appeal with respect to the effective date assigned to the grant.  Clearly, no further section 5103(a) notice is required.  

As to the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been given with communications (including the May 2006 rating decision, the July 2006 statement of the case, and the November 2006 supplemental statement of the case) containing notice of VA's criteria for assigning effective dates, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  The duty to notify has been met.  

VA is required to assist with respect to an application for benefits by helping procure relevant evidence.  This includes relevant records [38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3)]-and provision of a VA medical examination and/or obtaining a VA medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the RO obtained the Veteran's service treatment records and post-service VA treatment records as well as secured a VA medical examination in furtherance of his claim.  The Veteran has not identified any outstanding additional pertinent treatment records.  A current VA medical examination would not assist in determining whether an earlier effective date for the grant of service connection for PTSD is warranted.  Neither would a VA medical opinion.  Accordingly, the duty to assist has been met.

Of final note are the duties of the VLJ in conducting the May 2011 hearing.  The VLJ must both fully explain the issue(s) on appeal and suggest the submission of outstanding evidence.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA issued a rule holding these duties inapplicable as they pertain to Board hearings in 2011.  76 Fed. Reg. 52.572 (Aug. 23, 2011).  That rule later was appealed.  As such, the aforementioned duties stand.  The Board did not address these duties, whether to deem them inapplicable per the invalidated rule or otherwise, in its August 2011 decision.  The duties, but obviously not the invalidated rule, must be addressed at this time.  
The VLJ identified entitlement to an effective date earlier than June 15, 2005, for the grant of service connection for PTSD as the issue on appeal.  The Veteran's representative then questioned him and his wife on when his psychiatric symptoms manifested.  The VLJ stated thereafter that "it's not just when the problems began, it's also when the claim was received."  The VLJ further noted that evidence such as VA treatment records dated prior to the date of the claim would be considered.

The VLJ did not suggest the submission of any overlooked evidence at the Travel Board hearing.  Yet it is reiterated the Veteran submitted some and some was procured contemporaneous to the hearing.  Specifically, the Veteran submitted an Internet article.  His most recent VA treatment records were printed.  There was no indication at the time, and there remains none now, of any other relevant outstanding evidence.  None has been identified by the Veteran, his representative, or the Board.  The evidence that is important for earlier effective date issues is previous evidence, as is revealed below.

In any event, to the extent the VLJ made an error with respect to either hearing duty, such error is harmless.  The potential remedy would be another hearing.  It is reiterated that the Veteran was notified of this remedy via the September 2013 letter but that he opted later that month not to avail himself of it.

II.  Earlier Effective Date

The Veteran contends that is entitled to an effective date earlier than June 15, 2005, for the award of service connection for PTSD because his symptoms have been manifested since he was discharged from service in February 1991.  Specifically, the Veteran contends that the award of service connection for PTSD should be made effective from the time of his discharge from service.

The effective date of an award based on an original claim is the day following discharge if application therefor is received within one year from this date.  38 U.S.C.A. § 5110(b)(1).  Otherwise, the effective date of an award based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400. 
A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

Where a prior claim has been abandoned, the Veteran must file a new claim.  38 C.F.R. § 3.158(a).  The effective date of an award based on the new claim remains the same as aforementioned.  It will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400 (opening paragraph).

The Veteran did not file for service connection a psychiatric disorder by February 7, 1992, the first anniversary of his discharge from service.  He did file an increased rating claim for his service-connected spine disability which was received on August 27, 2004.  He filed a statement from his wife at that time.  She indicated that he has anxiety and depression as a result of his back.  In connection with the aforementioned claim, the Veteran submitted a statement received on September 30, 2004, indicating that he has anxiety and depression as a result of his back.  

The RO sent the Veteran a VCAA notice letter listing service connection for depression with anxiety secondary to a back condition as an issue being developed in addition to other issues in December 2004.  If the RO considered the August or September 2004 correspondence to be an informal claim for service connection for a psychiatric disorder, it does not appear that an application form for benefits was forwarded to him.

Importantly, however, the Veteran did not submit any evidence regarding service connection for a psychiatric disorder on either a direct basis or as secondary to the service-connected spine disability.  In December 2004 and March 2005 rating decisions, although the RO adjudicated the other issues listed in the December 2004 VCAA notice letter that included service connection for depression with anxiety secondary to a back condition, entitlement to this benefit was not adjudicated.  There is no indication from the Veteran showing an intent to claim service connection for a psychiatric disorder after the August 27, 2004, and September 30, 2004, correspondence until his informed claim of service connection for PTSD was received on June 15, 2005.

According to post-service VA treatment records, specifically a letter dated in July 2005, the Veteran first was diagnosed with PTSD on March 17, 2005.  There indeed is no indication in these treatment records prior to this 2005 that he was diagnosed with PTSD or any other psychiatric disorder.  A February 2005 VA treatment record notes that psychiatric diagnosis was deferred.

It is reiterated that the Veteran filed his informal claim of service connection for PTSD on June 15, 2005.  Service connection subsequently was granted, effective June 15, 2005, the date this claim was received.  At both of his hearings, the Veteran admitted that he did not file his claim until June 2005.  He also testified that he was not diagnosed until 2005 notwithstanding having symptoms back even to the time of his discharge from service.  

Given the above, an effective date earlier than June 15, 2005, is not warranted.  When a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Id.  The claimant indeed does not file a claim to receive benefits only for a particular psychiatric diagnosis but for the affliction (symptoms) his psychiatric disorder, whatever it is, causes him.  Id.

Applying Clemons to this case, the August 27, 2004, and September 30, 2004, correspondence indicating psychiatric symptoms--which were believed by the Veteran and his wife to be due to his service-connected spine disability--could be construed as an informal claim for service connection for a psychiatric disorder.  This claim was not adjudicated by the RO.  However, no formal claim for service connection for a psychiatric disorder was received until the instant claim for PTSD was received on June 15, 2005.  The Veteran himself testified that he did not file his claim until June 2005.  Indeed, at no time during this appeal has he indicated that he believed the August 27, 2004, or September 30, 2004, correspondence was a claim for service connection for a psychiatric disorder.

That it does not appear that the RO sent an application form was forwarded to the Veteran so that he could file a formal claim after the aforementioned correspondence is acknowledged.  However, he did receive a VCAA notice letter in December 2004 and failed to submit any additional evidence.  Such letter requested that he submit evidence pertaining to service connection for depression with anxiety secondary to a back condition.  The Veteran was informed that he had up to one year in this regard.  No further evidence pertaining to service connection for a psychiatric disorder was submitted until his June 15, 2005, informal claim.  

As the Veteran failed to respond to the December 2004 letter asking for supporting evidence, to the extent that the August 27, 2004, and  September 30, 2004, correspondence could be construed as an informal claim for service connection for a psychiatric disorder, that claim is considered abandoned.  It follows that neither document can be the basis for an effective date earlier than June 15, 2005.

Not all of the evidence has been discussed.  Yet discussion of only the most salient evidence is permissible provided that all the evidence is reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Here, this has been done.  That the testimony and written statements of the Veteran and his wife have been considered is highlighted.  The Board does not doubt the sincerity of the Veteran's belief that the effective date for the grant of service connection for PTSD should be the date following his discharge from service.  Yet there is no documentation, aside for the abandoned August 27, 2004, and September 30, 2004, correspondence constituting an informal claim, which could be construed as a request for service connection.  

Where a prior claim has been abandoned, an award of compensation based on a new claim is the later of the date of receipt of the claim or the date entitlement arose.  Therefore, there is basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific, and VA, to include the Board, is bound by it.  Relief simply cannot be granted on an equitable basis.  The Board lacks the authority to grant his claim on an equitable basis and instead is constrained to follow the law.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  As a result, the Veteran's claim for an earlier effective date is denied.

Finally, acknowledgement is given to the benefit-of-the doubt rule.  It calls for the Veteran to prevail if the evidence supporting an earlier effective date and against an earlier effective date is in relative equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There is no relative equipoise here.  The determination to deny an earlier effective date indeed is made based on the preponderance of the evidence.


ORDER

Entitlement to an effective date earlier than June 15, 2005, for the grant of service connection for PTSD is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


